DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “ the second end portion being opposite to the first end portion” is unclear whether the second end portion is opposite across the top and bottom of the cover, the left and right of the cover, or whether both first end portion and second portion can be opposite while being disposed on the same face of the cover. For examination purposes, the examiner is interpreting opposite to mean that the first portion and second portion are placed on opposing edges of the cover. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, & 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sugiyama (US20190207179).
Regarding claim 1, Sugiyama discloses a vehicle battery pack adapted to be mounted on a vehicle ([003] - battery for electrically driven motorcycle) comprising:
A plurality of battery cells each comprising a terminal (Fig. 2, 21-battery cells, [0035], 25b-electrode tab and 26-electrode junction act as terminals providing electrical connection for each battery [0041]); and
A casing accommodating the plurality of battery cells (exterior case-3, battery block-2, [0028]),
The casing comprising:
A casing body made of resin (exterior case-3 covered in thin film coating agent [0040], thin film agent made of fluororesin, [0045],[0050]), the casing body comprising an opening through which the plurality of battery cells is inserted and removed (Fig. 2, openings of battery terminals at bottom of battery defined by the examiner as the opening limitation) and at least one exposure hole through which the terminals are exposed outside the casing body (Fig. 2, exposure holes out of  top exterior half body-31, hole that is covered with 34-heat dissipation unit, battery terminals facing);
A cover closing the opening (Fig. 2, 31/32- exterior half body that is located at top and bottom of battery act as cover closing the opening to the battery cells, [0080]); and

Regarding Claim 2, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses the casing body comprising a frame-shaped wall portion formed around the exposure hole (Fig. 2, exterior half body-31 forms a frame-shaped wall portion around the exposure holes, frame-shaped wall portion is defined as the rectangular frame shape around the exposure hole); and
The radiating fin member comprises: a fitting portion fitted in the exposure hole of the casing body and provided with a plurality of fins (Fig. 7, second wall-8 acts as fitting portion, the plurality of radiating fins protrude from the second wall, [0082]); and a flange portion projecting from the fitting portion the flange portion being placed on and secured to the frame-shaped wall portion (Fig. 7, first wall- 7 acts as flange portion, placed right below the frame shaped wall portion, can be seen in Fig. 7 as the structure that makes up the heat dissipation unit-34, [0082]). The examiner is defining “flange portion” to be any portion that provides structural support a system, and therefore it is the examiner’s position that the first wall-7 acts as a flange portion as it provides structural support to the heat dissipation unit structure ([0082]). 
Regarding Claim 3, Sugiyama discloses the limitations as set forth above. Sugiyama further discloses wherein the fitting portion of the radiating fin member is pressed towards the terminals of the plurality of battery cells (Fig. 7, shows second wall-8 pressed against batteries-21, [0082]), and a heat transfer member having electrical insulating properties is interposed between the fitting portion and the terminals (Fig. 2, 22a-half bodies, disposed between fitting portion and the battery terminals, has high thermal conductivity and is made from an insulating material such as plastic, [0034]).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Behm (US201801385632)(referenced in Applicant’s IDS filed on January 19th, 2021).
Regarding Claim 4, Sugiyama discloses the limitations as set forth above. Sugiyama discloses a battery that, in light of the specification, and using the broadest reasonable interpretation, is approximately in the shape of a rectangular parallelepiped. It is the examiner’s position that this limitation is met because the battery case is rectangular and the slightly curved corners of the battery 
Sugiyama is silent to the use of the at least one exposure hole comprising a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body, and to the battery terminals being exposed outside the casing body through the pair of exposure holes.  
Behm discloses a battery with two exposure holes that are positioned on opposite facing walls, where both exposure holes are filled in with radiating fin members (Fig. 1, 15-radiating cooling fins, 6-exposure holes, [0054], [0057]). Behm further discloses as structure where the battery cells are exposed outside the casing body through the exposure holes (Fig. 1, 4-interior space is designed for the plurality of battery cells which is exposed outside the body case through 6-exposure holes). Behm teaches that this structure allows for improved dissipation of heat ([0057]).
Therefore it would be obvious to modify the exposure hole structure of Sugiyama with the teachings of Behm to have a exposure hole structure that has one exposure hole that comprises a pair of exposure holes formed respectively in a pair of opposed side wall portions of the casing body, and at least one radiating fin member comprises a pair of radiating fin members secured respectively to the pair of side wall portions, the pair of radiating fin members closing the pair of exposure holes. This modification would also have the battery terminals be exposed outside the casing body through the pair of exposure holes, as Sugiyama has the battery terminals exposed outside the casing body through the exposure holes, and therefore the modified Sugiyama would have the battery terminals exposed outside the casing body through the pair of exposure holes.
Claim 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Yanagihara (JP2020061273, see US National Stage Entry US20200119326 for citations).
Regarding Claim 6, Sugiyama discloses the limitations as set forth above. Sugiyama discloses insertion holes present in the cover (Fig. 3, 22c-insertion holes). 
Sugiyama is silent to the use of electric wires coming out of insertion holes or connectors connected to the electric wires. 
Yanagihara discloses a battery with wires that are electrically connected to a plurality of batteries (bus bars-71 are fastened and held to the electrodes of single cells, [008], the electric wires-72 are soldered to the bus bars, [0038]). Yanagihara further discloses connectors at the tips of each of the electric wires, where the connectors are attached to the case cover, (Fig. 4, and Fig. 5, in-board connectors-73 connected to electric wires-72 at the end or tips of the wire, in board-connectors also comprise connection pins-77 that stick outside the case covering, [0038], the in-board connectors are assembled into the case-20, [0039]). Yanagihara further discloses insertion holes placed in the cover where the wires are respectively inserted (Fig. 4, 64- guide holes, and 63-through holes are part of connection portions-63, act as insertion holes as the connectors for the wires are placed on this holes and the wires extend to these insertion holes, [0036]). It is the examiner’s position that the limitation of the electric wires being “inserted” at the insertion hole provided by Yanagihara is met as the wires are in direct contact with the connectors that are provided at the insertion holes, which is consistent with the instant specifications for this limitation. Yanagihara teaches that this structure allows for improving assembly work efficiency, reducing costs, and reducing size and weight of the structure. 
Therefore it would be obvious for one of ordinary skill in the art to modify the vehicle battery pack of Sugiyama with the teachings of Yanagihara to have a battery structure that comprises a pair of electric wires electrically connected to the plurality of battery cells and a pair of connectors provided 
Regarding Claim 7, Sugiyama in view of Miyashiro discloses the limitations as set forth above. 
Sugiyama discloses an electronic component electrically connected to the plurality of battery cells, wherein the electronic component is disposed outside the casing body and accommodated in the cover (Fig. 2, 21a- protection circuit, connected to batteries through electrode tabs 25a & 25b, [0041-0042]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Yanagihara (JP2018191908, see US National Stage Entry (US20200119326) for citations) further in view of Matsumoto (US20200287183).
Regarding Claim 8, Sugiyama in view of Yanagihara discloses the limitations as set forth above. Sugiyama discloses insertion holes that are perpendicular to the axial direction of the opening, (Fig. 3, 22c-insertion holes, [0039])
Sugiyama is silent to the connectors being mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and having a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover being smaller in thickness than the first end portion.
  Matsumoto discloses a battery structure with an opening that has a cover (Fig. 1, 52a-shows cell holder which forms a battery case with an opening that is covered by 70-busbar plates). Matusmoto discloses a set of wires that are connected to the batteries (Fig. 1, 70-busbar plate is connected to positive terminals or negative terminals of battery, each busbar plate includes a 78-connection end, that is inserted into a 76-groove, a lead wire, not shown, and the 78-connection end are connected together 
Therefore it would be obvious for one of ordinary skill in the art to modify the structure of Sugiyama with the teachings of Yanagihara and Matusmoto to have a battery with an electric wire structure where the connectors are mounted on a first end portion of the cover in a direction perpendicular to an axial direction of the opening, and have a thickness of the cover in the axial direction of the opening where the second end portion of the cover opposite the first end portion of the cover is smaller in thickness than the first end portion. This structure would yield the expected result of improved support for the battery core pack in the case structure. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US20190207179) in view of Miyashiro (US20160280306) further in view of Lee (KR20200065194, see US National Stage Entry (US20210257693) for citatons).
Regarding Claim 9, Sugiyama discloses all of the limitations as set forth above. 
Sugiyama discloses that the battery system can be used for a motorcycle ([003]). Sugiyama discloses a cover and opening provided at the same end of a battery (Fig. 2). 
Sugiyama is silent to the battery pack being mounted on a saddle vehicle in such a manner than that a side surface of the battery pack is exposed outside the straddle vehicle. Sugiyama is further silent 
 Miyashiro discloses a battery adapted for a straddle vehicle where the battery is mounted in such a manner that a side surface of the battery pack is exposed, (Fig. 1 & Fig. 2[0058]). Miyashiro further discloses a radiating fin structure and exposure holes (Fig. 2, 28a-radiating fins, [0109]). Miyashiro teaches that this battery structure has improved workability in adjusting for the operator of the vehicle ([0016]).
Lee discloses a battery pack that can be used for a motorcycle ([0079]). Lee further discloses a battery structure where an opening is provided at a side surface of the casing body in a forward/rearward direction, the case attached to the casing body in a forward/rearward direction, the exposure hole provided as side surface of the casing body in a leftward/rightward direction, and the radiating fin member is attached to eh casing body in a leftward/rightward direction (Fig. 11 shows the battery pack is placed in the vehicle in manner where the longer sides can be defined as leftward and rightward, while the shorter sides can be defined as forward and rearward, Fig. 9 shows openings of the battery case that are covered by 195- sub end plate in the forward/rearward direction, Fig. 9 further shows exposure holes, 191-groove, that accommodate 170- heat dissipation fins in the leftward/rightward direction, [0084-0085]). Lee teaches that this structure maximizes the effect of the electronic cooling ([0082]).
Therefore it would be obvious for one of ordinary skill in the art to modify Sugiyama with the teachings of Miyashiro and Lee to have a battery that is adapted for a straddle vehicle, where the battery pack is mounted on the straddle vehicle in such a manner that a side surface of the battery pack is exposed outside the straddle vehicle, where the opening is provided at an end surface of the acing body in forwards/rearward direction, the cover is attached to the casing body in the forward/rearward direction, the exposure hole is provided at a side surface of the casing body in a leftward/rightward 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728